UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 16, 2013 EDGEN GROUP INC. (Exact name of Registrant as specified in its charter) Commission File Number State or Other Jurisdiction of Incorporation IRS Employer Identification No. 001-35513 Delaware 38-3860801 18444 Highland Road Baton Rouge, LA 70809 (225) 756-9868 (Registrant's address of principal executive offices, including zip code and telephone number including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events On April 16, 2013, Edgen Group Inc. (Edgen Group, the Company, we, us or our) announced it will release its first quarter 2013 financial results on Monday, May 13, 2013 before the market opens. The Company will conduct an investor conference call at 11:00 a.m. EDT (10:00 a.m. CDT) on Monday, May 13, 2013, to discuss the financial results for the first quarter 2013. Instructions on how to participate in the conference call are contained in the announcement, a copy of which is furnished as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits. 99.1 Press Release of Edgen Group Inc. dated April 16, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 16, 2013 EDGEN GROUP INC. By: /s/ David L. Laxton, III Name: David L. Laxton, III Title: Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description Press Release of Edgen Group Inc. dated April 16, 2013
